Order filed January 8, 2019




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00932-CV
                                   ____________

                           JASON DEYO, Appellant

                                          V.

               JEFFREY R. GILBERT, P.C., ET AL, Appellees


                    On Appeal from the 149th District Court
                           Brazoria County, Texas
                       Trial Court Cause No. 97337-CV

                                     ORDER

      Court reporter Renee Rape filed a partial reporter’s record comprising two
volumes. Court reporter Terri Sanchez informed this court that appellant has not
requested her portion of the reporter’s record. On December 7, 2018, the clerk of
this court notified appellant that we would consider and decide those issues that do
not require a reporter’s record unless appellant, within 15 days of notice, provided
this court with proof of the request for the reporter’s record. See Tex. R. App. P.
37.3(c). No response has been received.
      Accordingly, we order appellant to file a brief in this appeal by February 7,
2019. If appellant fails to comply with this order, the court will dismiss the appeal
for want of prosecution. See Tex. R. App. P. 42.3(b).



                                  PER CURIAM




                                         2